Loring, J.,
concurring:
I think tbe evidence shows that tbe sand was procured by a contract, and not by axipropriation. Colonel Crane, tbe quartermaster who procured tbe sand, thus testifies: “I made no contract otherwise than a verbal one.” This is his declaration that be made a contract, and be thus states its terms. “ Mr. Lindsley was spoken to in relation to tbe sand, and gave permission that it might be taken with tbe promise that be *366should be compensated in such amount as might be .proper for his sand.”
As the sand was taken by the permission of the owner obtained beforehand, and upon a promise to pay for it, I think the case shown is, in the language of the text-books, a sale for a reasonable price.
. But as the contract was not made in writing, nor signed by the parties, and was made without advertising, it is (as objected’ by the Attorney General) within the prohibitions of the acts of March 2,1861, and June 2,1862, and the decision in Henderson’s Case, and there can be no recovery on it.